DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "218" and "212" have both been used to designate the same part in Fig. 4B (shown below). Note that Fig. 4A contains what is assumed to be the correct labeling, with the hinge-like part having the designation 218 while the outer tube is 212. It is suggested that the bottom/left-most 212 label in Fig. 4B be relabeled ‘218’ in accordance with Fig. 4A.

    PNG
    media_image1.png
    816
    496
    media_image1.png
    Greyscale


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Element 206 as seen in Fig. 2 is not defined within the specification
Element 218 as seen in Fig. 4A is not defined within the specification
Element 562a as seen in Fig. 9 is not defined within the specification. Examination continues under the assumption that 562a denotes the 3rd lateral width specific to the embodiment disclosed in Fig. 9.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
Specification
The disclosure is objected to because of the following informality: In line 15 of paragraph 66, the phrase “Each opening (574) extends through portions of support base (680)…” is incorrect. In this instance, the support base should be labeled 580 and not 680, since this paragraph is referring to the specific embodiment of the invention shown Fig. 9. Additionally, designation 680 does not appear in this figure and elsewhere throughout paragraph 66 the support base is referred to as ‘580’. It is recommended that this part of the specification be amended such that the proper designation, 580, is used to refer to the support base.
Appropriate correction is required.
Claim Objections
Claims 1, 14, 16, and 20 are objected to because of the following informalities:
In Claim 1, section (b)(iii)(B)(II), the phrase “… wherein the second lateral width is larger width is larger than the first lateral width…” contains an error and should be amended to read “… wherein the second lateral width is larger than the first lateral width.”
In Claim 14, the phrase “… larger than the first lateral width to defines a second shoulder…” contains an error and should be amended to read “… larger than the first lateral width to define a second shoulder…” instead.
In Claim 16, section (b)(ii), the phrase “… wherein the second lateral width is larger width is larger than the first lateral width…” contains an error and should be amended to read “… wherein the second lateral width is larger than the first lateral width.”
In Claim 20, section (b)(iii)(B)(II), the phrase “… wherein the second lateral width is larger width is larger than the first lateral width…” contains an error and should be amended to read “… wherein the second lateral width is larger than the first lateral width.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Anim (Pub. No. US 2015/0164532 A1) in view of Fogarty et al. (Pub. No. US 2002/0111650 A1).
With respect to claim 1, Anim discloses an ultrasonic surgical instrument (10 in overview Fig. 1) comprising a shaft assembly (30) and an end effector (40) extending distally from the shaft assembly and including an ultrasonic blade (100), a clamp arm (44) movably secured relative to the ultrasonic blade and having a mortise longitudinally extending therethrough (53a in Figs. 3a-c) and a clamp pad (58) connected to the clamp arm (paragraphs 99-100) including a pad body (58a) extending in a longitudinal direction (Fig. 3a) and configured to compress a tissue toward the ultrasonic blade (paragraph 90). Anim further discloses a tenon (53b) secured to the pad body and received within the mortise (paragraph 99), the tenon including a rail extending in a transverse direction from the pad body (skinny portion of flange in Fig. 3a, shown in yellow below) and having a first lateral width in a lateral direction perpendicular to the longitudinal and transverse directions, a support base (wide portion of flange in Fig. 3a, shown in green below) extending in the transverse direction from the rail and having a second lateral width in the lateral direction wherein the second lateral width is larger than the first lateral width to define a shoulder (right angle of 53b, highlighted in red below) configured to engage with the clamp arm for securement within the clamp arm. When the tenon of the clamp pad is inserted into the mortise of the clamp arm, the shoulder abuts the clamp arm, securing it in place (paragraph 93).

    PNG
    media_image2.png
    243
    205
    media_image2.png
    Greyscale
 
	However, Anim fails to disclose a plurality of openings extending through at least one of the support base or the rail such that the tenon has a predetermined transverse spring rate longitudinally along the tenon wherein the predetermined transverse spring rate of the tenon is configured to distribute pressure longitudinally along the pad body according to a predetermined pressure distribution when the pad body is compressed against the tissue.
	In an analogous art, Fogarty et al. teaches surgical forceps (50 in overview Fig. 1) with a mortise in each jaw (83 and 82 in Fig. 2) configured to receive a replaceable clamp pad (380 in Fig. 25) with a tenon (388 and 386). Fogarty et al. also teaches that the clamp pad contains a plurality of openings (gaps between 389 in Figs. 25-26) extending through at least one of the support base (388) or the rail (386) such that the tenon has a predetermined transverse spring rate longitudinally along the tenon wherein the predetermined transverse spring rate of the tenon is configured to distribute pressure longitudinally along the pad body according to a predetermined pressure distribution when the pad body is compressed against the tissue. The collinsdictionary.com definition of ‘spring rate’ is shown below.

    PNG
    media_image3.png
    398
    859
    media_image3.png
    Greyscale

	This definition shows that spring rate is simply a measurement taken of an object to describe its ability to deflect under certain load conditions. Even materials or parts that do not observably deform or deflect have a predetermined spring rate that characterizes that material or part. Therefore, the broadest reasonable interpretation of “the tenon has a predetermined transverse spring rate” encompasses the tenon disclosed in the Fogarty et al. reference. Further, the broadest reasonable interpretation of “the predetermined transverse spring rate of the tenon is configured to distribute pressure longitudinally along the pad body according to a predetermined pressure distribution” includes any kind of pressure distribution, not necessarily an even pressure distribution. The clamp pad extends longitudinally, therefore any pressure applied at a point along its surface will be distributed longitudinally to an extent.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Anim disclosure to incorporate the teachings of Fogarty et al. to include a tenon of a clamp pad with openings throughout. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the flexibility of the support base, thus imparting greater flexibility to the pad as well (Fogarty et al. paragraph 80).
With respect to claim 2, Anim and Fogarty et al. render all of the limitations of the preceding claim obvious as shown above. Anim further discloses that the rail (yellow segment highlighted in edited Fig. 3a above) and the support base (green segment highlighted in edited Fig. 3a above) of the tenon (53b) are unitarily formed (paragraph 92, Fig. 3a).
With respect to claim 3, Anim and Fogarty et al. render all of the limitations of the preceding claim obvious as shown above. Anim further discloses that the tenon (53b in Fig. 3a) and the pad body (58a) are unitarily formed (paragraph 92).
With respect to claim 4, Anim and Fogarty et al. render all of the limitations of the preceding claim obvious as shown above. Fogarty et al. further teaches a support base (388 in Figs. 25-26) including a plurality of resilient base members (389) that project in the transverse direction from a rail (386).
Regarding claim 5, Anim and Fogarty et al. render all of the limitations of the preceding claim obvious as shown above. Fogarty et al. further teaches that the plurality of resilient base members (389 in Figs. 25-26) have a longitudinal row of resilient base members spaced apart from each other to respectively define the plurality of openings therebetween (Figs. 25-26).
Regarding claim 6, Anim and Fogarty et al. render all of the limitations of the preceding claim obvious as shown above. Fogarty et al. further teaches that each of the plurality of openings (gaps between 389 in Fig. 26) laterally extends through the support base (388 and 386). The lateral view in Fig. 26 highlights that the openings between each resilient base member (389) extends through the support base.
With respect to claim 7, Anim and Fogarty et al. render all of the limitations of the preceding claim obvious as shown above. Fogarty et al. further teaches that each of the plurality of openings (gaps between 389 in Fig. 26) laterally extends through an entirety of the second lateral width (width of 388) of the support base (388 and 386). The lateral view in Fig. 26 highlights that the openings between each resilient base member (389) extends through an entirety of the second lateral width (388) of the support base.
Regarding claim 9, Anim and Fogarty et al. render all of the limitations of the preceding claim obvious as shown above. Fogarty et al. further teaches that each of the plurality of resilient base members (389 in Figs. 25 and 26) projects in the transverse direction and proximally in the longitudinal direction at a predetermined pitch relative to the pad body (398), and wherein each of the plurality of resilient base members is configured to resiliently deflect according to the predetermined transverse spring rate in the transverse and longitudinal directions.
Regarding claim 13, Anim and Fogarty et al. render all of the limitations of the preceding claims obvious as shown above. Anim further discloses that the clamp pad (58 in Fig. 3a) further includes an overload surface (55b) wherein the pad body is configured to deflect from a first position (unattached to mortise 53a/55a in Figs. 3a-c) toward a second position (within mortise 53a/55a) while supported by the support base (53b) with the predetermined transverse spring rate wherein the overload surface in the first position is disengaged from the clamp arm (not inserted into the mortise) and wherein the overload surface in the second position is engaged with the clamp arm (within the mortise) for further supporting the pad body (paragraph 93).
Regarding claim 14, Anim and Fogarty et al. render all of the limitations of the preceding claims obvious as shown above. Anim further discloses that the pad body (58a) has a third lateral width (purple segment as shown below in edited Fig. 3a) larger than the first lateral width (yellow segment) to define a second shoulder on the pad body (highlighted in blue) and wherein the second shoulder transversely faces toward the clamp arm and has the overload surface thereon. As can be seen in Fig. 3b the second shoulder faces towards the clamp arm in the transverse direction to align with the mortise (53a). Additionally, when 58a and 58b are combined, shown in Fig. 3a, the second shoulder is in direct communication with the overload surface (55b).

    PNG
    media_image4.png
    418
    539
    media_image4.png
    Greyscale

With respect to claim 15, Anim and Fogarty et al. render all of the limitations of the preceding claims obvious as shown above. Anim further discloses two separate embodiments, as shown in Figs. 53 and 54, which ensure an equal distribution of compression force. These embodiments teach an equalized predetermined pressure distribution such that the predetermined transverse spring rate of the tenon is configured to equalize pressure longitudinally along the pad body when the pad body is compressed against the tissue. In these embodiments, foam and a leaf spring are employed between the clamp arm and the clamp pad, however it should be noted that their compliance and ability to deform/flex under pressure is what imparts an even distribution of compression force (paragraphs 161-162). The present modification as taught by Fogarty et al. of a tenon with openings throughout the support base is also able to flex under pressure, and would therefore produce the same results.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further incorporated these separate embodiments of the Anim disclosure into the existing modification of the Anim and Fogarty et al. references in order to define that the predetermined transverse spring rate is configured to equalize pressure along the pad body upon compression against tissue. One would have been motivated to further modify the Anim disclosure in order to allow for the accommodation of uneven thicknesses of tissue between the clamp pad and the ultrasonic blade (Anim, paragraphs 161-162) and to optimize the clamp pad and ultrasonic blade to better grasp, seal, and/or cut tissue (paragraph 157).
With respect to claim 16, Anim discloses a clamp pad (58 in Figs. 3a-c) for an ultrasonic surgical instrument (10 in overview Fig. 1) comprising a pad body (58a) extending in a longitudinal direction (Fig. 3a) and configured to compress a tissue toward the ultrasonic blade (paragraph 90). Anim further discloses a tenon (53b) secured to the pad body and received within a mortise (53a in Figs. 3a-c) of the clamp arm (44) (paragraph 99), the tenon including a rail extending in a transverse direction from the pad body (skinny portion of flange in Fig. 3a, shown in yellow above) and having a first lateral width in a lateral direction perpendicular to the longitudinal and transverse directions, a support base (wide portion of flange in Fig. 3a, shown in green above) extending in the transverse direction from the rail and having a second lateral width in the lateral direction wherein the second lateral width is larger than the first lateral width to define a shoulder (right angle of 53b, highlighted in red above) configured to engage with the clamp arm for securement within the clamp arm. When the tenon of the clamp pad is inserted into the mortise of the clamp arm, the shoulder abuts the clamp arm, securing it in place (paragraph 93).
	However, Anim fails to disclose a plurality of openings extending through at least one of the support base or the rail such that the tenon has a predetermined transverse spring rate longitudinally along the tenon wherein the predetermined transverse spring rate of the tenon is configured to distribute pressure longitudinally along the pad body according to a predetermined pressure distribution when the pad body is compressed against the tissue.
	In an analogous art, Fogarty et al. teaches surgical forceps (50 in overview Fig. 1) with a mortise in each jaw (83 and 82 in Fig. 2) configured to receive a replaceable clamp pad (380 in Fig. 25) with a tenon (388 and 386). Fogarty et al. also teaches that the clamp pad contains a plurality of openings (gaps between 389 in Figs. 25-26) extending through at least one of the support base (388) or the rail (386) such that the tenon has a predetermined transverse spring rate longitudinally along the tenon wherein the predetermined transverse spring rate of the tenon is configured to distribute pressure longitudinally along the pad body according to a predetermined pressure distribution when the pad body is compressed against the tissue. Please see the write-up for claim 1 above for the examiner’s claim interpretation regarding analogous terminology.
Regarding claim 17, Anim and Fogarty et al. render all of the limitations of the preceding claim obvious as shown above. Anim further discloses that the tenon (53b) and the pad body (58a) are unitarily formed (Fig. 3a). This figure highlights that the tenon and pad body are a unified part.
With respect to claim 18, Anim and Fogarty et al. render all of the limitations of the preceding claim obvious as shown above. Fogarty et al. further teaches that each of the plurality of openings (gaps between 389 in Figs. 25-26) laterally extends through the support base (388 and 386 in Fig. 26).
Regarding claim 19, Anim and Fogarty et al. render all of the limitations of the preceding claims obvious as shown above. Anim further discloses two separate embodiments, as shown in Figs. 53 and 54, which ensure an equal distribution of compression force. These embodiments teach an equalized predetermined pressure distribution such that the predetermined transverse spring rate of the tenon is configured to equalize pressure longitudinally along the pad body when the pad body is compressed against the tissue (paragraphs 161-162). In these embodiments, foam and a leaf spring are employed between the clamp arm and the clamp pad, however it should be noted that their compliance and ability to deform/flex under pressure is what imparts an even distribution of compression force (paragraphs 161-162). The present modification as taught by Anim and Fogarty et al. of a tenon with openings throughout the support base is also able to flex under pressure, and would therefore produce the same results.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further incorporated these separate embodiments of the Anim disclosure into the existing modification of the Anim and Fogarty et al. references in order to define that the predetermined transverse spring rate is configured to equalize pressure along the pad body upon compression against tissue. One would have been motivated to further modify the Anim disclosure in order to allow for the accommodation of uneven thicknesses of tissue between the clamp pad and the ultrasonic blade (Anim, paragraphs 161-162) and to optimize the clamp pad and ultrasonic blade to better grasp, seal, and/or cut tissue (paragraph 157).
Regarding claim 20, Anim discloses a method of comprising a tissue with an ultrasonic surgical instrument (abstract) wherein the ultrasonic surgical instrument (10 in overview Fig. 1) includes a shaft assembly (30) and an end effector (40) extending distally from the shaft assembly and including an ultrasonic blade (100), a clamp arm (44) movably secured relative to the ultrasonic blade and having a mortise (53a in Figs. 3a-c) longitudinally extending therethrough and a clamp pad (58) connected to the clamp arm, including a pad body (58a) extending in a longitudinal direction and configured to compress the tissue toward the ultrasonic blade (paragraph 90), and a tenon (53a) secured to the pad body and received within the mortise (paragraph 99), the tenon including a rail (yellow segment highlighted in edited Fig. 3a above, see write-up for claim 1) extending in a transverse direction from the pad body and having a first lateral width in a lateral direction perpendicular to the longitudinal and transverse directions, a support base (green segment highlighted in edited Fig. 3a above) extending in the transverse direction from the rail and having a second lateral width in the lateral direction wherein the second lateral width is larger than the first lateral width (Fig. 3a) to define a first shoulder (right angle of 53b, highlighted in red above) configured to engage the clamp arm for securement within the clamp arm. When the tenon of the clamp pad is inserted into the mortise of the clamp arm, the shoulder abuts the clamp arm, securing it in place (paragraph 93). Anim also discloses a method comprising compressing the tissue between the ultrasonic blade and the clamp arm (paragraph 95).
	However, Anim fails to disclose a plurality of openings extending through at least one of the support base or the rail such that the tenon has a predetermined transverse spring rate longitudinally along the tenon. Anim also fails to disclose that compressing the tissue between the ultrasonic blade and the clamp arm resiliently deforms the tenon according to the predetermined transverse spring rate thereby distributing pressure along the tissue in the longitudinal direction according to a predetermined pressure distribution.
	In an analogous art, Fogarty et al. teaches surgical forceps (50 in overview Fig. 1) with a mortise in each jaw (83 and 82 in Fig. 2) configured to receive a replaceable clamp pad (380 in Fig. 25) with a tenon (388 and 386). Fogarty et al. further teaches a plurality of openings (gaps between 389 in Figs. 25-26) through at least one of the support base (388) or the rail (386) such that the tenon has a predetermined transverse spring rate longitudinally along the tenon. As stated above for the write-up for claim 1, the broadest reasonable interpretation of “predetermined transverse spring rate” encompasses the tenon taught by the Fogarty et al. reference. Fogarty et al. further teaches that the tenon resiliently deforms (general insertion view of alternate embodiment in Figs. 18a-b) according to the predetermined transverse spring rate thereby distributing pressure along the tissue in the longitudinal direction according to a predetermined pressure distribution. The flexibility that the openings (gaps between 389 in Figs. 25-26) impart on the tenon also imparts flexibility to the clamp pad itself (paragraph 80) which allows the tenon to deform in the transverse and longitudinal directions.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Anim disclosure to incorporate the teachings of Fogarty et al. to include a tenon of a clamp pad with openings throughout. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the flexibility of the support base, thus imparting greater flexibility to the pad as well (Fogarty et al. paragraph 80).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Buelna et al. (Pub. No. US 2004/0167552 A1) teaches a replaceable pad for surgical clamps with a tenon similar to the present disclosure (shown in Fig. 5a) including first and second lateral widths and a shoulder. Additionally, this reference pertains to the flexibility of the clamp pad (20a), which includes a surface overlay (26) with notches (28 and 29) to increase the flexibility of the component. This art is considered pertinent due to the focus on the clamp pad’s flexibility.
	Buelna (Pub. No. US 2003/0181932 A1) teaches a replaceable pad for surgical clamps including an elastomeric clamp pad body with an embedded deflection element to increase the ease of gripping a target area with the clamps. In the case of this reference, the clamp pad’s deformability can vary depending on the longitudinal location (paragraph 29) in order to give the user more control over the pressure applied by the surgical clamps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771            
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771